NO. 07-03-0435-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 14, 2004

______________________________


HORACIO MORALES, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B13938-0101; HONORABLE ED SELF, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Horacio Morales appeals from a judgment revoking his community
supervision and imposing sentence pursuant to conviction for possession of a controlled
substance (cocaine) in an amount of one or more grams but less than four grams.  We
affirm.
	In accordance with a plea bargain, appellant entered a plea of guilty to a charge of
possession of a controlled substance.  The judge of the 242nd District Court of Hale County
found that the evidence substantiated appellant's guilt, accepted the guilty plea, found
appellant guilty, and sentenced appellant to confinement for two years and a fine of $1,000. 
The confinement portion of the sentence was suspended and appellant was placed on
community supervision for five years.
	The State filed a motion to revoke appellant's community supervision which was
heard on October 13, 2003.  Appellant pled not true to the violations alleged as the basis
for the motion.  After hearing testimony from appellant's community supervisor officer, the
trial court found that appellant had violated terms of his probation, revoked the order
placing appellant on community supervision, and ordered that appellant serve the two- year
confinement portion of his sentence in the Institutional Division of the Texas Department
of Criminal Justice.
	Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof. 
In support of the motion to withdraw, counsel has certified that, in compliance with Anders
v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has
been diligently reviewed and that, in the opinion of counsel, the record reflects no reversible
error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel
thus concludes that the appeal is frivolous.  
	In reaching the conclusion that the appeal is frivolous, counsel identifies one
possible issue.  That issue is based on whether there was legally and factually sufficient
evidence for the trial court to find that appellant violated the terms of his community
supervision.  However, after referencing, analyzing and discussing the record of the trial,
counsel has discussed why, under the controlling authorities, there is no arguably
reversible error in the trial court's judgment. See High v. State, 573 S.W.2d 807, 813
(Tex.Crim.App. 1978).
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of appellant's right to review the record and file a pro se response to counsel's
motion and brief.  Appellant did not file a response. 
	We have made an independent examination of the record to determine whether
there are any arguable grounds for appeal.  See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is frivolous.
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.

							Phil Johnson
							Chief Justice


Do not publish.